            Case 2:19-cv-01023-MSG Document 19 Filed 07/29/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID TOWNSEND,                             :
     Plaintiff,                             :
                                            :       CIVIL ACTION
       v.                                   :
                                            :       NO. 19-1023
CITY OF CHESTER, et al.,                    :
     Defendants.                            :


                                            ORDER

       AND NOW, this 29th day of July, 2020, upon consideration of the Motion to Dismiss by

Defendant Officer Bradley Waltman (Doc. No. 16) and the Motion to Dismiss by Defendant City

of Chester (Doc. No. 17), and there being no response from Plaintiff David Townsend, it is hereby

ORDERED as follows:


   1. Officer Waltman’s Motion to Dismiss is GRANTED IN PART and DENIED IN PART

       as follows:

       a. The Motion to Dismiss Plaintiff’s selective enforcement claim under § 1983 is
          DENIED;

       b. The Motion to Dismiss Plaintiff’s § 1983 claims for false arrest and false imprisonment,
          malicious prosecution, and violation of the First Amendment is GRANTED and these
          claims are DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to file an
          amended complaint.

       c. The Motion to Dismiss Plaintiff’s state law claims for false arrest and false
          imprisonment, malicious prosecution, defamation and slander per se, and deceitful and
          fraudulent conduct is GRANTED and these claims are DISMISSED WITHOUT
          PREJUDICE to Plaintiff’s right to file an amended complaint.

       d. The Motion to Dismiss Plaintiff’s state law claims for negligent performance of duty
          and violation of the Pennsylvania Constitution is GRANTED and these claims are
          DISMISSED WITH PREJUDICE.
     Case 2:19-cv-01023-MSG Document 19 Filed 07/29/20 Page 2 of 2




2. The City of Chester’s Motion to Dismiss is GRANTED as follows:

   a. The Motion to Dismiss Plaintiff’s § 1983 claim is GRANTED and this claim is
      DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to file an amended
      complaint.

   b. The Motion to Dismiss Plaintiff’s state law claims is GRANTED and these claims are
      DISMISSED WITH PREJUDICE.

   c. The Motion to Dismiss Plaintiff’s request for punitive damages is GRANTED and this
      request is DISMISSED WITH PREJUDICE

3. Within thirty (30) days from the date of this Order, Plaintiff may file an amended
   complaint that corrects any deficiencies in the claims that were dismissed without prejudice
   and repleads any claims that were not dismissed. Failure to do so may result in dismissal
   of the case.



                                         BY THE COURT:


                                         /s/ Mitchell S. Goldberg
                                         MITCHELL S. GOLDBERG, J.
